Title: To John Adams from Joseph Ward, 22 January 1801
From: Ward, Joseph
To: Adams, John



Most Respected Sir
Newton January 22, 1801.

Common Minds it is said, are governed more by feeling, than by sentiment; (my only apology for writing) late events are of nature to make deep impressions on minds that saw & acted in Revolution days.
To witness pens, as well as tongues, “set on fire of hell,” to remove the Father of his Country from his parental Office, – to see mock patriots, learned cheats, & weak rogues, mingling their lies & leading an host of dupes to retail them in every street & corner, – to trample down merit honour and patriotism, – clouds the morning of the new century.—
That the successful efforts of a whole life, arduous as dangerous, through the untried scenes of a mighty Revolution, from dependence, to Empire—should so lightly touch the springs of reason, or gratitude, as that talents in embryo & merit unborn, could assume the reins of supreme rule—sickens the mind, and dims the regions of hope. Events so unworthy the national character, are ominous of its future destiny.
The last hope of the good, is, that Providence may “educe good from evil”—Some modern politicians seem to have reduced it to a system to “do evil, that good may might come”—
I would, if possible, still hope, that the collected experience & wisdom of thousands of years, which you have bequeathed to the people of America in your volumes, may be more read, and light them down the path of time, teach them the beauty of “Liberty, with Order,” a “Government of Laws, & not of men;” —and continue to illume the road of life, until its rays mingle, with millennium beams.—While your Presidency stands, like a Colossus on two Centuries, its maxims may instruct so long as freedom and science are objects of pursuit; & be a guiding Star in the political sky.
Pardon me, Sir, if I have sometimes feared that your long & arduous & successful labours for the public welfare, meeting with so many ill returns, for the good you have done,—might cause some depression of spirits—and wound the nice organs of health, at a period of life, when the firmest natures want cordials, rather than stings; catholicans, not poisons.—
I know Sir, “a good man is satisfied from himself,” and this must be your cordial—But this, ought not to satisfy the people, who have received the benefits; —they have something to do besides receiving benefits;—whether they will make a proper use of them, time will decide.—Be future events as they may, you Sir, will share with all the friends to virtue, in the hope that when the evil insects of a day have buzzed their hour & are no more, your labours to diffuse the pure principles of good government, may be to the future rulers of America as “a light to their feet & a lamp to their path,” while ages on ages expire.—Then, and not till then, may receive a full reward for consuming your days for the welfare of millions —when your triumphal Arch shall be erected in Eternity.—
Until then, may Heaven encircle you with His smiles and sweeten your existence with every felicity.
I am Sir / with every sentiment of Respect / your most Obedient Servant

Joseph Ward